Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 01/29/2021. Claims 1, 4-10, 12, 13, 15 have been amended. Claims 1-2, 4-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 15 teaches “at least one machine learning processor.” However, the specification only mentions: “the present systems are operative…to update each [score] according to feedback and machine learning systems” (¶ 0012). The as-filed disclosure does not appear to describe the “processor” of the present invention to use “machine learning.” Because no additional information is given, the disclosure fails 
Claims 2, 4-14 are rejected as being dependent on claim 1.
Claims 16-20 are rejected as being dependent on claim 15.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites “wherein the specific wellness information comprises physical, behavioral, emotional, social, demographic and/or environmental information about the individual,” but independent claim 1, upon which claim 2 depends, already recites “specific incoming wellness information about the individual in real time, wherein the specific wellness information comprises at least age, gender, height and weight, waist circumference, physical activity, minutes of moderate/vigorous activity, sleep patterns, smoking habits, drug and alcohol consumption, nutrition, family history, pain, stress and happiness levels, resting heart rate, exercise heart rate, heart rate variability, presence of pre-existing disease, job type, geo-location, EEG, voice data, breathing data, blood biometrics, body composition, and aerobic fitness.” Claim 2 recites “physical, behavioral, emotional, social, demographic and/or environmental information” in the alternative, and thus, at the very least, the inclusion of the claim limitation “age” in claim 1 is interpreted as “demographic…information” (claim 2). Applicant may cancel the claim(s), amend the claim(s) to place the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a computer-implemented method which is within the four statutory categories (i.e., method). Claim 15 is drawn to a computer-implemented system which is within the four statutory categories (i.e., machine).  
Independent claim 1 (which is representative of independent claim 15) recites generating at least one biomarker subscore indicative of an individual's wellness in real time by…receive and transmit specific incoming wellness information about the individual in real time, wherein the specific wellness information comprises at least age, gender, height and weight, waist circumference, physical activity, minutes of moderate/vigorous activity, sleep patterns, smoking habits, drug and alcohol consumption, nutrition, family history, pain, stress and happiness levels, resting heart rate, exercise heart rate, heart rate variability, presence of pre-existing disease, job type, geo-location, EEG, voice data, breathing data, blood biometrics, body composition, and aerobic fitness, …receiving and transmitting general population information, the general population information comprising population distribution information obtained from a plurality of resources about a predetermined cohort of the general population representative of the individual, …receiving…the specific incoming wellness information and the general population information in real time, the specific incoming wellness information and the general population information having a 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer” (i.e., device, database, processor), the claim encompasses helping a user (i.e., patient) follow a series of rules or instructions “to measure, monitor and manage the individual's or group's health,” which is described as human activity in ¶ 0002 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., device, database, machine learning processor) to perform the abstract idea. Claim 15 recites additional elements (i.e., device, database, machine learning processor) to perform the abstract idea. Looking to the specifications, the device, database, machine learning processor is described at a high level of generality (¶ 0048; ¶ 0058-0059), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the “machine learning” only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., device, database, machine learning processor) does not impose any (Crafts: figure 2; figure 5; ¶ 0041; ¶ 0076; ¶ 0078), communicating information between electronic devices (i.e., device, database, processor) is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2, 4-14, 16-20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2, 4-14, 16-18 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 19-20 further defines the “device” and recites the additional elements of a “device having a user interface, cloud computing, or application program interfaces” and “wearable device,” respectively, which are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of the “device” having “a user interface, cloud computing, or application program interfaces” and being a “wearable device” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Ohnemus et al. (U.S. Patent App. Pub. No. US 2017/0147775 A1) (Ohnemus: ¶ 0068; ¶ 0091-0092; ¶ 0113; ¶ 0116) and Sullivan et al. (U.S. Patent App. Pub. No. US 2016/0135706 A1) (Sullivan: ¶ 0260), the device having a user interface, cloud computing, or application program interfaces and the device being a wearable device is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus et al. (U.S. Patent App. Pub. No. US 2017/0147775 A1, hereinafter referred to as "Ohnemus") in view of Molina et al. (U.S. Patent App. Pub. No. US 2018/0202993 A1, hereinafter referred to as "Molina"), Sullivan et al. (U.S. Patent App. Pub. No. US 2016/0135706 A1, hereinafter referred to as "Sullivan"), and Crafts, JR. et al. (U.S. Patent App. Pub. No. US 2017/0124263 A1, hereinafter referred to as "Crafts").
Regarding (currently amended) claim 1, Ohnemus teaches a computer-implemented method for generating at least one biomarker subscore indicative of an individual's wellness in real time (Ohnemus: ¶ 0045; ¶ 0117; ¶ 0188), the method comprising: 
providing at least one device (Ohnemus: figure 1, element 110, i.e., “User interface”; ¶ 0068) adapted to receive and transmit specific incoming wellness information about the individual (Ohnemus: ¶ 0075; ¶ 0077) in real time (Ohnemus: ¶ 0166), wherein the specific wellness information comprises at least age (Ohnemus: ¶ 0047, lines 15-30), gender (Ohnemus: ¶ 0047, lines 15-30), height and weight (Ohnemus: ¶ 0047, lines 15-30), waist circumference (Ohnemus: ¶ 0047, lines 15-30), physical activity (Ohnemus: ¶ 0051, lines 1-9), minutes of moderate/vigorous activity (Ohnemus: ¶ 0159), sleep patterns, smoking habits (Ohnemus: ¶ 0047, lines 15-30), drug and alcohol consumption (Ohnemus: ¶ 0047, lines 15-30), nutrition (Ohnemus: ¶ 0051, lines 1-9), family history (Ohnemus: ¶ 0047, lines 15-30)…stress and happiness levels (Ohnemus: ¶ 0051, lines 1-9), resting heart rate (Ohnemus: ¶ 0047, lines 15-30), exercise heart rate (Ohnemus: ¶ 0042), heart rate variability (Ohnemus: ¶ 0113, lines 1-6), presence of pre-existing disease (Ohnemus: ¶ 0047, lines 15-30), job type (Ohnemus: ¶ 0178), geo-location (Ohnemus: ¶ 0153, i.e., “GPS unit”)…voice data (Ohnemus: ¶ 0115, i.e., “voice sampling”)…blood biometrics (Ohnemus: ¶ 0047, lines 15-30)..., 
Yet, Ohnemus does not explicitly teach, but Molina teaches, in the same field of endeavor,
…wherein the specific wellness information comprises at least…pain (Molina: ¶ 0253, i.e., “low 25(OH)D concentrations are associated with muscle pain”; ¶ 0259, i.e., “baseline measurements of respiratory capacity have been taken for an initial group of recruited subjects”)…body composition (DXA) (Molina: ¶ 0214), and aerobic fitness (VO2max) (Molina: ¶ 0009).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the pain, body composition (DXA), and aerobic fitness (VO2max), as taught by Molina, within the system of Ohnemus, with the motivation of “assessing likelihood of subject morbidity, life expectancy, positive clinical outcome, responsiveness to treatment, and certain disease states as well as of selecting treatment strategy, improving outcome to treatment strategy, and treating subjects with low bioenergetic profiles” (Molina: abstract).
Yet, Ohnemus and Molina do not explicitly teach, but Sullivan teaches, in the same field of endeavor, 
…wherein the specific wellness information comprises at least…EEG (Sullivan: ¶ 0238; ¶ 0262; ¶ 0271; ¶ 0284)…breathing data (Sullivan: ¶ 0238; ¶ 0262; ¶ 0266-0271)…
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the EEG and breathing data, as taught by Sullivan, with the system of Ohnemus and Molina, with the motivation to “provide feedback to the subject regarding the likelihood of an adverse…event to motivate the subject to improve his or her compliance” (Sullivan: ¶ 0493).
Yet, Ohnemus, Molina, and Sullivan do not explicitly teach, but Crafts teaches, in the same field of endeavor, 
(Crafts: figure 2, i.e., “Knowledge base” 68 receives information from “Interface” 62-66 and transmits information to “Analytics and modeling” component 70; ¶ 0041, i.e., “the knowledge base 68 may store any or all of clinical observations, proteomics, and genomics from various patients, including data for both a healthy population and a population of individuals that have disease syndromes, allergic reactions, or some other undesirable clinical outcome”), 
the general population information comprising population distribution information obtained from a plurality of resources about a predetermined cohort of the general population representative of the individual (Crafts: figure 2, i.e., “Knowledge base” 68 receives information from “Interface” 62-66; ¶ 0041, i.e., “the knowledge base 68 may store any or all of clinical observations, proteomics, and genomics from various patients, including data for both a healthy population and a population of individuals that have disease syndromes, allergic reactions, or some other undesirable clinical outcome”), 
providing a machine learning (Crafts: ¶ 0087; ¶ 0091) processor in electronic communication with the at least one device and the general population database (Crafts: figure 5, i.e., “Processing Unit” 204 communicates via bus, “Communication interface” 212, and communication link 214 with “Display” 216, “Input device” 218, and external sources such as the database; ¶ 0078), 
receiving, at the processor, the specific incoming wellness information and the general population information in real time (Crafts: ¶ 0041, i.e., “allow real-time or near real-time access to patient information”; ¶ 0095, i.e., “analytics…may then be applied in real time…based on a query provided by a particular one of the users. Responsive to the query, the analytics may identify pertinent information and apply rules/models that are applicable”), the specific incoming wellness information and the general population information having a plurality of wellness categories upon which to generate the biomarker subscore (Crafts: ¶ 0041, i.e., “the knowledge base 68 may store any or all of clinical observations, proteomics, and genomics from various patients, including data for both a healthy population and a population of individuals that have disease syndromes, allergic reactions, or some other undesirable clinical outcome”; ¶ 0092-0093), 
(Crafts: ¶ 0089, i.e., “the analytics platform 320 may interface with a modeling component 330 configured to apply a selected risk model based on the query…The modeling component 330 may include a rules engine 332 and/or one or more algorithm implementers (e.g., Bayes Net or components designed using R) 334 that provide risk models to which the analytics platform 320 output can be compared to place correlations and/or patterns identified in the data sources into a meaningful context relative to the query”), and 
generating the at least one biomarker subscore (Crafts: ¶ 0093, i.e., “the risk score would then be the response to the query…a risk score may be calculated for the patient based on the correspondence between the genetic profile of the patient and genetic biomarkers associated with the genomic data of others having the cancer”) and transmitting the at least one biomarker subscore to the at least one device (Crafts: ¶ 0078; ¶ 0090, i.e., “a user interface component 340, which may be provided at the application layer, and which may be configured to…generate a response 360 to the query 350”) and the general population database Crafts: ¶ 0032, i.e., “the results of the predictive modeling can be…fed back to the knowledge base 12”; ¶ 0050, i.e., “the knowledge base 68 will be designed to collect outcome data fed back from the system 50”), and 
receiving, at the processor, feedback from the at least one device and the general population database, the feedback used to adjust the at least one modeling technique used to generate the biomarker subscore (Crafts: ¶ 0076, i.e., “a knowledge base associated with the learning healthcare system can be updated with measured clinical outcomes for patients in the knowledge base. For example, the measured outcomes can be entered directly into the system via a user interface or retrieved from a medical records database”; ¶ 0077, i.e., “one or more predictive models are updated at 158 to reflect the new finding”). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a general population information database for receiving and transmitting general population information, machine learning processor to receive the specific incoming wellness information and the general population information in real time, specify at least one modeling (Crafts: ¶ 0027).
Regarding (previously presented) claim 2, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 1, wherein the specific wellness information comprises physical (Ohnemus: ¶ 0051), behavioral (Ohnemus: ¶ 0051), emotional (Ohnemus: ¶ 0051), social (Ohnemus: ¶ 0047), demographic (Ohnemus: ¶ 0047) and/or environmental information (Ohnemus: ¶ 0153) about the individual.
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 4, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 1, wherein the plurality of wellness categories may be indicative of health behaviors, chronic disease risk, mental health or mortality (Crafts: ¶ 0041, i.e., “the knowledge base 68 may store any or all of clinical observations, proteomics, and genomics from various patients, including data for both a healthy population and a population of individuals that have disease syndromes, allergic reactions, or some other undesirable clinical outcome”; ¶ 0089).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 5, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 4, wherein the health behaviors may comprise information about, at least, steps taken per day, moderate to vigorous activity levels, sleep patterns, body mass index, waist circumference, smoking habits, drinking habits, nutritional habits, and aerobic fitness (Crafts: ¶ 0041, i.e., Examiner interprets Crafts to teach this limitation because the elements (i.e., “the health behaviors”) are recited in the alternative in claim 4 and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 6, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 5, wherein the chronic disease risk may comprise information about, at least, cardiovascular disease, diabetes, arthritis, lung disease, and pain (Crafts: ¶ 0089, i.e., “the risk models may be any of a plurality of health models associated with different diseases, health issues or health conditions (e.g., cancer, heart disease, mental health, diabetes, pathogen detection, prescription drug therapy, arthritis, etc.)”).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 7, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 5, wherein the mental health wellness category may comprise information about, at least, stress levels, happiness levels, depression, and model-based happiness (Crafts: ¶ 0041, i.e., Examiner interprets Crafts to teach this limitation because the elements (i.e., “the mental health wellness category”) are recited in the alternative in claim 4 and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 8, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 5, wherein the mortality wellness category may comprise information comprising age, risk of cardiovascular disease, and risk of diabetes (Crafts: ¶ 0041, i.e., Examiner interprets Crafts to teach this limitation because the elements (i.e., “the mortality wellness category”) are recited in the alternative in claim 4 and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 9, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 1, wherein feedback received at the processor may adjust the at least one modeling technique to one of a prediction or an estimation model (Crafts: ¶ 0077, i.e., “one or more predictive models are updated at 158 to reflect the new finding”). 

Regarding (currently amended) claim 10, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 1, wherein one or more of the at least one biomarker subscores may be generated in an interactive manner (Crafts: ¶ 0093), wherein the individual may observe the biomarker subscores of other individuals or groups of individuals for interaction therewith (Crafts: ¶ 0110, i.e., Examiner interprets a clinician’s access to “a listing of patients” as the claimed individual being able to observe the biomarker subscores of other individuals because the clinician can query for a response including the biomarker subscore for each of his patients).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 11, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 1, wherein the method may be utilized to estimate or predict financial implications of the individual's wellness (Crafts: ¶ 0093, i.e., Examiner interprets the utility of the method as intended use, which does not distinguish the claimed invention from the prior art because there are no claim limitations actively reciting steps how the method is utilized to achieve the results of estimating or predicting financial implications of the individual's wellness).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 12, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 1, wherein the method may be utilized to create and optimize health-related programs and products, insurance programs and products, and wellness support programs and products (Crafts: ¶ 0093, i.e., Examiner interprets the utility of the method as intended use, which does not distinguish the claimed invention from the prior art because there are no claim limitations actively reciting steps how the method is utilized to achieve the results of creating and optimizing health-related programs and products, insurance programs and products, and wellness support programs and products).

Regarding (currently amended) claim 13, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 1, wherein the method further comprises the processing of one or more of the at least one biomarker subscores against further general population information to simultaneously and continuously generate an overall wellness score for the individual (Crafts: ¶ 0093, i.e., “the risk score may be a composite risk score that further considers proteomic data, clinical data and/or the like”).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 14, Ohnemus, Molina, Sullivan, and Crafts teach the method of Claim 1, wherein the method may be utilized to determine the wellness of a group of individuals (Crafts: ¶ 0110, i.e., Examiner interprets a clinician’s access to “a listing of patients” as the claimed method being able to be utilized to determine the wellness of a group of individuals because the clinician can query for a response regarding wellness for each of his patients). 
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 15, Ohnemus teaches a computer-implemented system for generating at least one biomarker subscore indicative of an individual's wellness in real time (Ohnemus: ¶ 0045; ¶ 0117; ¶ 0188), the system comprising: 15/491,5535
at least one device (Ohnemus: figure 1, element 110, i.e., “User interface”; ¶ 0068) adapted to receive and transmit incoming wellness information about the individual (Ohnemus: ¶ 0075; ¶ 0077) in real time (Ohnemus: ¶ 0166), the incoming wellness information comprising at least age (Ohnemus: ¶ 0047, lines 15-30), gender (Ohnemus: ¶ 0047, lines 15-30), height and weight (Ohnemus: ¶ 0047, lines 15-30), waist circumference (Ohnemus: ¶ 0047, lines 15-30), physical activity (Ohnemus: ¶ 0051, lines 1-9), minutes of moderate/vigorous activity (Ohnemus: ¶ 0159), sleep patterns, smoking habits (Ohnemus: ¶ 0047, lines 15-30), drug and alcohol consumption (Ohnemus: ¶ 0047, lines 15-30), nutrition (Ohnemus: ¶ 0051, lines 1-9), family history (Ohnemus: ¶ 0047, lines 15-30)…stress and (Ohnemus: ¶ 0051, lines 1-9), resting heart rate (Ohnemus: ¶ 0047, lines 15-30), exercise heart rate (Ohnemus: ¶ 0042), heart rate variability (Ohnemus: ¶ 0113, lines 1-6), presence of pre-existing disease (Ohnemus: ¶ 0047, lines 15-30), job type (Ohnemus: ¶ 0178), geo-location (Ohnemus: ¶ 0153, i.e., “GPS unit”)…voice data (Ohnemus: ¶ 0115, i.e., “voice sampling”)…blood biometrics (Ohnemus: ¶ 0047, lines 15-30)..., 
Yet, Ohnemus does not explicitly teach, but Molina teaches, in the same field of endeavor,
…the incoming wellness information comprising at least…pain (Molina: ¶ 0253, i.e., “low 25(OH)D concentrations are associated with muscle pain”; ¶ 0259, i.e., “baseline measurements of respiratory capacity have been taken for an initial group of recruited subjects”)…body composition (DXA) (Molina: ¶ 0214), and aerobic fitness (VO2max) (Molina: ¶ 0009).
The obviousness of combining the teachings of Ohnemus and Molina are discussed in the rejection of claim 1, and incorporated herein. 
Yet, Ohnemus and Molina do not explicitly teach, but Sullivan teaches, in the same field of endeavor, 
… the incoming wellness information comprising at least…EEG (Sullivan: ¶ 0238; ¶ 0262; ¶ 0271; ¶ 0284)…breathing data (Sullivan: ¶ 0238; ¶ 0262; ¶ 0266-0271)…
The obviousness of combining the teachings of Ohnemus, Molina, and Sullivan are discussed in the rejection of claim 1, and incorporated herein. 
Yet, Ohnemus, Molina, and Sullivan do not explicitly teach, but Crafts teaches, in the same field of endeavor, 
at least one general population database, operative to receive incoming general population information, and to transmit the general population information (Crafts: figure 2, i.e., “Knowledge base” 68 receives information from “Interface” 62-66 and transmits information to “Analytics and modeling” component 70; ¶ 0041, i.e., “the knowledge base 68 may store any or all of clinical observations, proteomics, and genomics from various patients, including data for both a healthy population and a population of individuals that have disease syndromes, allergic reactions, or some other undesirable clinical outcome”) to at least one machine learning (Crafts: ¶ 0087; ¶ 0091) processor (Crafts: figure 5, i.e., “Processing Unit” 204 communicates via bus, “Communication interface” 212, and communication link 214 with “Display” 216, “Input device” 218, and external sources such as the database; ¶ 0078) in real time (Crafts: ¶ 0041, i.e., “allow real-time or near real-time access to patient information”; ¶ 0095, i.e., “analytics…may then be applied in real time…based on a query provided by a particular one of the users. Responsive to the query, the analytics may identify pertinent information and apply rules/models that are applicable”), 
wherein the general population information comprises population distribution information obtained from a plurality of resources about a predetermined cohort of the general population representative of the individual (Crafts: figure 2, i.e., “Knowledge base” 68 receives information from “Interface” 62-66; ¶ 0041, i.e., “the knowledge base 68 may store any or all of clinical observations, proteomics, and genomics from various patients, including data for both a healthy population and a population of individuals that have disease syndromes, allergic reactions, or some other undesirable clinical outcome”), and 
the at least one machine learning processor, in electronic communication with the at least one device and the general population database to receive the incoming wellness information and the general population information in real-time (Crafts: ¶ 0041, i.e., “allow real-time or near real-time access to patient information”; ¶ 0095, i.e., “analytics…may then be applied in real time…based on a query provided by a particular one of the users. Responsive to the query, the analytics may identify pertinent information and apply rules/models that are applicable”), the incoming wellness information and the general population information having a plurality of wellness categories upon which to generate the biomarker subscore (Crafts: ¶ 0041, i.e., “the knowledge base 68 may store any or all of clinical observations, proteomics, and genomics from various patients, including data for both a healthy population and a population of individuals that have disease syndromes, allergic reactions, or some other undesirable clinical outcome”; ¶ 0092-0093), 
the machine learning processor programmed to 
process the incoming wellness information and the general population information using at least one modeling technique specified by the machine learning processor based upon the plurality of wellness categories, the modeling techniques comprising at least one algorithm (Crafts: ¶ 0089, i.e., “the analytics platform 320 may interface with a modeling component 330 configured to apply a selected risk model based on the query…The modeling component 330 may include a rules engine 332 and/or one or more algorithm implementers (e.g., Bayes Net or components designed using R) 334 that provide risk models to which the analytics platform 320 output can be compared to place correlations and/or patterns identified in the data sources into a meaningful context relative to the query”), to generate the at least one biomarker subscore (Crafts: ¶ 0092; ¶ 0093, i.e., “the risk score would then be the response to the query…a risk score may be calculated for the patient based on the correspondence between the genetic profile of the patient and genetic biomarkers associated with the genomic data of others having the cancer”), 
wherein feedback from the at least one device and the general population database is received at the machine learning processor, adjusting the least one modeling technique used to generate the biomarker subscore (Crafts: ¶ 0076, i.e., “a knowledge base associated with the learning healthcare system can be updated with measured clinical outcomes for patients in the knowledge base. For example, the measured outcomes can be entered directly into the system via a user interface or retrieved from a medical records database”; ¶ 0077, i.e., “one or more predictive models are updated at 158 to reflect the new finding”). 
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 16, Ohnemus, Molina, Sullivan, and Crafts teach the system of Claim 15, wherein the incoming wellness information and the general population information are transmitted via wired or wireless signaling (Crafts: ¶ 0102, i.e., “the device interface 520 may further include wired and/or wireless communication equipment (e.g., one or more antennas) for at least communicating with the servers or computers of a network such as the Internet”).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 17, Ohnemus, Molina, Sullivan, and Crafts teach the system of Claim 15, wherein the incoming wellness information is received and transmitted by the at least (Ohnemus: ¶ 0088), manually (Ohnemus: ¶ 0072; ¶ 0087), or a combination thereof (Ohnemus: ¶ 0085; ¶ 0159).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 18, Ohnemus, Molina, Sullivan, and Crafts teach the system of Claim 15, wherein the incoming wellness information is received and transmitted by the at least one device intermittently, continuously, or a combination thereof (Ohnemus: ¶ 0151).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 19, Ohnemus, Molina, Sullivan, and Crafts teach the system of Claim 15, wherein the at least one device may comprise, at least, any device having a user interface (Ohnemus: figure 1, element 110, i.e., “User interface”; ¶ 0068), cloud computing (Ohnemus: ¶ 0091- 0092), or application program interfaces (Ohnemus: ¶ 0116).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 20, Ohnemus, Molina, Sullivan, and Crafts teach the system of Claim 19, wherein the at least one device may comprise one or more wearable device (Ohnemus: ¶ 0113).
The obviousness of combining the teachings of Ohnemus, Molina, Sullivan, and Crafts are discussed in the rejection of claim 1, and incorporated herein. 
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 01/29/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“claims 1-2, and 4-20 do not recite a judicially recognized exception to 
“the claims are integrated into a practical application. For example, the claims reflect an improvement to the technology, for example, in improving the modeling technique used to generate the biomarker subscore using feedback from the at least one device and the general population database”;
“the claims recite significantly more than any judicial exception, as the claims provide an inventive concept. (See e.g. US 2017/0300655 [0012]).”
Regarding the 103 rejections, the cited prior art references fail to teach the amended limitations.
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections: 
It is respectfully submitted that Examiner withdraws the aforementioned rejections, which have been rendered moot per the amendments.
In response to Applicant’s argument that (b) regarding the 101 rejections, 
“claims 1-2, and 4-20 do not recite a judicially recognized exception to patentability”: 
It is respectfully submitted that the claims encompass helping a user (i.e., patient) follow a series of rules or instructions “to measure, monitor and manage the individual's or group's health,” which is described as human activity in ¶ 0002 of the specification, and covers managing personal behavior or relationships or interactions between people, which is within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
“the claims are integrated into a practical application. For example, the claims reflect an improvement to the technology, for example, in improving the modeling technique used to generate the biomarker subscore using feedback from the at least one device and the general population database”: 
It is respectfully submitted that the claims do not recite “improving the modeling technique used to generate the biomarker subscore using feedback from the at least one device and the general population database”; the claims recite “the feedback used to adjust the at least one modeling technique,” which is interpreted as receipt of more input for the performance of the abstract idea, and not a technological 
“the claims recite significantly more than any judicial exception, as the claims provide an inventive concept. (See e.g. US 2017/0300655 [0012])”: 
It is respectfully submitted that Applicant argues “the claims recite significantly more than any judicial exception, as the claims provide an inventive concept” but fails to specify which claim limitations (i.e., additional elements) amount to significantly more. Furthermore, it is unclear how “the claims provide an inventive concept” and what ¶ 0012 offers with regards to eligibility step 2B. 
Examiner maintains the 101 rejections of claims 1-10, 12-19, which have been updated to address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections, the cited prior art references fail to teach the amended limitations: 
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.The examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626